Rugg, C.J.
The insurer concedes that the finding that the injury arose out of and in the course of the employment must stand because there was no evidence to rebut the presumption that the deceased did not commit suicide. Bohaker v. Travelers Ins. Co. 215 Mass. 32, 36. Silva v. Fidelity & Casualty Co. 252 Mass. 328, 330, and cases cited.
The question, whether the father was partially dependent upon the deceased employee, was a fact upon this record supported by some evidence, and hence must stand. Pass’s Case, 232 Mass. 515. The employee lived in a house owned by herself rented to her father and mother, with whom she lived and who paid her rent therefor. She was found to have contributed weekly toward the support of the household $15. There was evidence tending to show that she gave her mother $10 in money each week and in addition from time to time clothing and other things averaging from $2 to $5 weekly, perhaps more than that. The deceased was an adult and apparently earned considerably more than enough to support her. The finding was warranted. Gove’s Case, 223 Mass. 187. McMahon’s Case, 229 Mass. 48. Cammick’s Case, 259 Mass. 209. No question is raised as to the amount of compensation awarded.

Decree affirmed.